          Case 2:20-cv-01914-AB Document 21 Filed 04/24/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIMOTHY BROWN, et al.,                          :
          Petitioners,                          :          CIVIL ACTION
                                                :          No. 20-1914
         v.                                     :
SEAN MARLER,                                    :
         Respondent.                            :


                                           ORDER

      AND NOW, this 24th day of April, 2020, it is ORDERED that:

      •   Petitioners are granted limited jurisdictional discovery, but this discovery may not

          include an on-site inspection.

      •   The parties must meet and confer to present a joint proposed discovery plan to the

          Court on or before Monday, April 27, 2020 at 10:30 a.m. If the parties are unable to

          reach agreement, they must submit separate proposed discovery plans in lieu of a

          joint proposed discovery plan.

      •   A telephone conference is scheduled for Monday, April 27, 2020 at 3:00 p.m. Dial-

          in information will be provided separately.

      •   The Court reserves decision on Respondent’s Motion to Dismiss. ECF No. 12.



                                            _s/ANITA B. BRODY, J._________________
                                            ANITA B. BRODY, J.



Copies VIA ECF on 04/24/2020
